Citation Nr: 0101303	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-21 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
pension benefits of $5,686 was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.  He died in April 1993.  The appellant in this case is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 waiver decision issued by 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office Committee on Waivers and Compromises (RO) which 
determined that the appellant's request for waiver of an 
overpayment of pension benefits of $5,686 was not timely 
filed and, therefore, could not be considered in accordance 
with the principles of equity and good conscience.  


REMAND

The overpayment of pension benefits paid to the appellant in 
this case and the subject of this appeal is the second of two 
overpayments created and charged against the appellant 
because she failed to timely and accurately report the 
receipt of all income from every source as she had been 
instructed by the RO pursuant to her claim and subsequent 
approval for payment of VA pension benefits.  The initial 
overpayment of $14,153 was waived by the RO upon due 
consideration of the appellant's timely request for waiver of 
that overpayment on the basis of financial hardship.  The RO 
denied the second overpayment of $5,686, the overpayment at 
issue in this appeal, on the basis that the appellant failed 
to file a timely request therefor.  

While the appellant has submitted various statements in 
support of her request for waiver, a principal contention has 
been that she did not receive notification of the requirement 
that a request for waiver of overpayment of pension benefits 
be filed within 180 days following the date of a notice of 
indebtedness (issued on or after April 1, 1983) in accordance 
with 38 C.F.R. § 1.963(b)(2) (2000).  The March 1999 waiver 
decision on appeal simply notes that according to the "DMC 
CAROLS letter screen," the appellant was notified of her 
waiver rights in an October 26, 1997, letter.  While the 
appellant's disagreement with that waiver decision stated 
that she had no recollection of receiving notice of her 
waiver rights, the June 1999 Statement of the Case, though 
correctly citing 38 C.F.R. § 1.963(b), did not address the 
appellant's contention other than to state that the appellant 
was indeed notified.  The same is true for the December 1999 
Supplemental Statement of the Case.

While there does exist a presumption of regularity which 
supports the official acts of public officers, there must be 
some minimum level of objective evidence on file to support 
and establish the existence of such presumption.  See United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926); 
Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The mere recitation in the 
initial March 1999 waiver decision that an RO adjudicator 
observed a computer screen which indicated that a letter was 
sent to the appellant on a particular date seems inadequate 
to form the basis of a presumption of regularity which, once 
established, requires an appellant to present "clear evidence 
to the contrary" to rebut.  Id.  

In this regard, it is noteworthy that in May 1999, the Office 
of Financial Policy of the Veterans Benefit Administration 
(VBA), Debt Management Center (DMC), issued a bulletin 
announcing a new procedure to be followed by RO Committees on 
Waivers and Compromises which directly addresses the issue 
presented in this case.  See OF BULLETIN 99.GC1.04, May 14, 
1999 (copy included in the claims folder).  

This bulletin stated that "[e]ffective immediately," in any 
waiver decision involving a debt under the DMC's jurisdiction 
"where timeliness of the waiver request is at issue," the DMC 
will provide verification of the date on which the initial 
notice of indebtedness and the right to request waiver were 
dispatched by the DMC to the debtor.  The bulletin provides 
that, upon the RO's request, the DMC will provide (1) a 
signed, written certification from DMC identifying the date 
of dispatch of the notice, (2) a printout of the CAROLS 
(Centralized Accounts Receivable Online System) computer 
screen indicating the date of dispatch of the notice letter, 
(3) a statement that explains the details of the screen, 
(4) a copy of the type of the form letter sent to the debtor, 
and (5) a copy of any correspondence received from the 
debtor.  Finally, this bulletin states that the RO "will 
refer to these items in any decision concerning the 
timeliness of the debtor's waiver request."  

The new procedure outlined in this Office of Financial Policy 
bulletin was not followed in this case.  Accordingly, the 
file will be returned to the RO so that evidence of the due 
process requirement of fair notice of the "180-day rule" may 
be objectively documented.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The RO should review OF BULLETIN 
99.GC1.04 and request the documentary 
evidence cited therein from the DMC for 
inclusion in the appellant's claims 
folder.  If this documentation reasonably 
supports a conclusion that the appellant 
was properly and duly notified of her 
waiver rights, then the RO should issue a 
supplemental statement of the case which 
discusses the appellant's contentions and 
refers to the DMC evidence concerning the 
timeliness of the appellant's waiver 
request in accordance with the OF 
BULLETIN 99.GC1.04.  This supplemental 
statement of the case should then be 
provided to the appellant along with 
copies of the evidence received from the 
VBA Debt Management Center and the 
appellant must be offered the opportunity 
of submitting any evidence or argument 
she may have in response thereto.  The RO 
should also offer to assist the appellant 
in obtaining any additional evidence 
which she might reasonably identify in 
support of her claim.  Thereafter, the 
case should be returned to the Board for 
further appellate review after compliance 
with all appellate procedures.  The 
appellant need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)

